United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2852
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Derrick J. White

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                             Submitted: April 23, 2019
                              Filed: April 26, 2019
                                  [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

      Derrick White directly appeals the sentence the district court1 imposed after he
pleaded guilty to a firearm offense, pursuant to a plea agreement containing an appeal

      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.
waiver. His counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the sentence as substantively
unreasonable.

       We will enforce the appeal waiver in this case because White entered into the
plea agreement and the appeal waiver knowingly and voluntarily, his challenge to the
sentence falls within the scope of the appeal waiver, and no miscarriage of justice
would result from enforcing the waiver. See United States v. Scott, 627 F.3d 702,
704 (8th Cir. 2010) (standard of review); United States v. Andis, 333 F.3d 886,
889-92 (8th Cir. 2003) (en banc) (discussing enforcement of appeal waivers).
Further, we have independently reviewed the record under Penson v. Ohio, 488 U.S.
75 (1988), and have found no non-frivolous issues for appeal outside the scope of the
appeal waiver.

      Accordingly, we grant counsel’s motion to withdraw and dismiss this appeal.
                     ______________________________




                                         -2-